                      IN THE UNITED STATES BANKRUPTCY COIURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

 IN RE:                                       )
                                              )
 Cummings Manookian, PLLC                     )       CASE NO. 319-07235-CW-7
                                              )       Chapter 7
                         Debtor(s)            )       Judge Walker


            RESPONSE TO CHAPTER 7 TRUSTEE’S OBJECTION TO CLAIM
                             NUMBERS 3 AND 4



         COMES NOW, North Pursell and Ramos on behalf of Family Medical Associates, a/k/a

 Family Medical. P.C. and Toby Smith, M.D. and Middle TN Pulmonary Associates, and makes

 the following response to the Trustee’s objection to their claims number 3 and 4.

         The debt underlying these claims has particular significance. It is not an ordinary

 commercial or consumer debt. Rather, it is a debt that arises from sanctions imposed by two

 Circuit Courts of the State of Tennessee against a now suspended attorney for misconduct during

 the state judicial process.

         There is, therefore, a strong public policy consideration in the enforcement of these

 judgments from the courts of general jurisdiction for the State of Tennessee.

         Claims 3 and 4 are also based upon “Charging Orders” entered pursuant to TCA 48-249-

 507 et seq. by the Honorable John Wootten, Judge of the Circuit Court of Wilson County and the

 Honorable Don Ash, sitting by special appointment to the Circuit Court of Davidson County,

 Tennessee.

         While the underlying Orders imposing monetary sanctions are against Brian Manookian

 individually, the charging orders go against “…any interest of Brian Philip Manookian in any

 limited liability company, partnership or joint venture in which he may be engaged…”



Case 3:19-bk-07235        Doc 102     Filed 06/17/21 Entered 06/17/21 13:50:33          Desc Main
                                     Document      Page 1 of 3
        Both Charging Orders from the State Courts state that the financial interests of Brian Philip

 Manookian in the corporate entities “…Cummings Manookian, PLC, Hagh Law, PLLC and

 Manookian, PLLC are hereby subjected to an encumbrance and lien imposed by the Charging

 Order …”

        By the terms of the Charging Orders, the judgments against Brian Manookian are payable

 to the Circuit Court Clerk of the respective counties.

        The underlying monetary judgment in the Davidson County matter was sustained on appeal

 by the Tennessee Court of Appeals. No appeal to the Supreme Court was made. The judgments

 from Wilson County were not appealed and are now final.

        No effort has been made by Brian Philip Manookian to comply with the Sanction Orders

 from the state courts.

        According to the website of the Secretary of State for the State of Tennessee, Cummings

 Manookian PLC has been dissolved and thus no longer exists.

        Respondent is advised that the Trustee in the instant case is holding substantial funds

 pending a decision on how those funds are to be allocated. The allocation of these funds is of vital

 importance to the Respondent in that whatever is determined to be payable to Brian Philip

 Manookian should go first to satisfy the obligations reflected in the Charging Orders and be

 payable to the Circuit Court Clerks of the respective counties in Tennessee.

        It is a matter of fundamental fairness and due process that the Respondents be allowed

 notice and an opportunity to be heard when the allocation decisions are made in the instant case.

        The enforcement of these disciplinary Sanction Orders is vital to uphold the integrity of

 the state judicial process. The enforcement has particular public policy justification including the

 preservation of the public confidence in the bar and the state judicial process.




Case 3:19-bk-07235        Doc 102    Filed 06/17/21 Entered 06/17/21 13:50:33             Desc Main
                                    Document      Page 2 of 3
        Therefore, Respondents respectfully request the Court overrule the Objections of the

 Trustee to Claims 3 and 4 at least until such time as a distribution is imminent allowing the

 Respondent to continue to receive notice and an opportunity to be heard on matters that could

 affect the enforcement of these vital state court rulings.

        The deadline for filing this Response is June 17, 2021. Since this Response has been timely

 filed, a hearing will be held June 25, 2021 at 11:00 a.m. by AT &T conference line number 1-888-

 363-4749; Access Code: 7250422#



                                                Respectfully submitted,




                                                /s/ Phillip North_________________________
                                                Phillip North, #2407
                                                North, Pursell & Ramos, PLC
                                                Philip’s Plaza
                                                414 Union Street, Suite 1850
                                                Nashville, Tennessee 37219-1783
                                                (615) 255-2555 – Telephone
                                                (615) 255-0032 – Facsimile
                                                pn@npr.legal
                                                Counsel for Toby Smith, M.D.,Middle
                                                Tennessee Pulmonary Associate, PLLC, George
                                                Robertson, M.D. and Family Medical Associates.

                                    CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of this Response was either mailed electronically or
 by U.S. Mail, postage prepaid, this 17th day of June, 2021, to the United States Trustee, to the
 Debtor, to the Debtor’s attorney and to all creditors as listed on the matrix attached to the original
 of this pleading on file with the Clerk of the Court.


                                                /s/ Phillip North_________________________
                                                Phillip North




Case 3:19-bk-07235        Doc 102     Filed 06/17/21 Entered 06/17/21 13:50:33              Desc Main
                                     Document      Page 3 of 3
